UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-02653 Dreyfus Bond Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 08/31 Date of reporting period: 08/31/16 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Municipal Bond Fund ANNUAL REPORT August 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 25 Financial Highlights 26 Notes to Financial Statements 27 Report of Independent Registered Public Accounting Firm 34 Important Tax Information 35 Board Members Information 36 Officers of the Fund 39 FOR MORE INFORMATION Back Cover Dreyfus Municipal Bond Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this annual report for Dreyfus Municipal Bond Fund, covering the 12-month period from September 1, 2015 through August 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite tumultuous swings in market sentiment stemming from global economic developments, stocks and bonds generally produced strong returns over the reporting period. During the fall of 2015, investors reacted cautiously to sluggish global economic growth, plummeting commodity prices, and the first increase in short-term U.S. interest rates in nearly a decade. These worries sparked particularly sharp declines in equities in January 2016, but investor sentiment soon improved when U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies further, and commodity prices rebounded. Stocks mostly rallied over the ensuing months, driving several broad measures of stock market performance to new record highs. In the bond market, aggressively accommodative monetary policies and robust investor demand for current income sent yields of high-quality sovereign bonds lower and their prices higher. Recently we have seen evidence that investors may be shifting their focus away from macroeconomic influences and toward underlying company and industry fundamentals. This development—along with wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets—suggests that selectivity may be a more important determinant of investment success over the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation September 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period from September 1, 2015 through August 31, 2016, as provided by Daniel Marques and Daniel Rabasco, Primary Portfolio Managers Fund and Market Performance Overview For the 12-month period ended August 31, 2016, Dreyfus Municipal Bond Fund achieved a total return of 7.32%. 1 In comparison, the fund’s benchmark, the Bloomberg Barclays U.S. Municipal Bond Index, produced a total return of 6.88%. 2 Municipal bonds produced solidly positive returns over the reporting period in an environment of falling long-term interest rates and robust investor demand. Our interest rate and security selection strategies helped the fund outperform its benchmark. As of August 24, 2016, the fund’s benchmark, the Barclays Municipal Bond Index, was renamed the Bloomberg Barclays U.S. Municipal Bond Index. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal income tax, to the extent consistent with the preservation of capital. To pursue this goal, the fund normally invests substantially all of its net assets in municipal bonds that provide income exempt from federal income tax. The fund generally will invest at least 75% of its assets in municipal bonds rated A or better or the unrated equivalent as determined by Dreyfus. The fund may invest up to 25% of its assets in municipal bonds rated below A or the unrated equivalent as determined by Dreyfus, including bonds rated below investment grade quality (“high yield” or “junk” bonds). The dollar-weighted average maturity of the fund’s portfolio is not restricted, but normally exceeds 10 years. We focus on identifying undervalued sectors and securities, and minimize the use of interest-rate forecasting. The portfolio managers select municipal bonds for the fund’s portfolio by: · Using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities, and to exploit pricing inefficiencies in the municipal bond market. · Actively trading among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values. The fund seeks to invest in several of these sectors. Flight to Safety Supported Municipal Bonds Municipal bonds were influenced during the reporting period by various economic headwinds. The U.S. economy continued to grow slowly, but sluggish international growth and declining commodity prices over the final months of 2015 caused investors to flock toward high-quality securities. Consequently, longer-term interest rates declined significantly. Commodity prices rebounded in the spring of 2016 when global economic conditions seemed to stabilize, but the United Kingdom’s referendum to leave the European Union kept many investors cautious and long-term rates low. However, investors seeking more competitive levels of current income than were available from high-quality bonds reached for the higher yields provided by lower-rated credits, and yield differences narrowed along the market’s credit-quality spectrum over the reporting period’s second half. Throughout the reporting period, the after-tax yields of municipal bonds generally compared favorably with those of taxable U.S. Treasury securities, further supporting investor demand. Supply dynamics also generally proved favorable as issuance volumes moderated over the first eight months of 2016. 3 DISCUSSION OF FUND PERFORMANCE (continued) The U.S. economic recovery has continued to support sound credit conditions for most municipal bond issuers. Although a number of states and municipalities continue to face pressure from underfunded pension systems, most have benefited from rising tax revenues, balanced operating budgets, and replenished rainy day funds. Constructive Duration Posture Bolstered Relative Results The fund’s performance compared to its benchmark was enhanced by its relatively long average duration, which enabled greater participation in the benefits of falling long-term interest rates. The fund achieved especially favorable results from an increase in its holdings of municipal bonds with maturities of 15 years and more. Our security-selection strategy also proved effective over the reporting period. We continued to favor revenue-backed municipal bonds over their lower-yielding general obligation counterparts, and the fund achieved especially strong results among securities backed by hospitals, airports, and the states’ settlement of litigation with U.S. tobacco companies. The fund further benefited from underweighted positions in escrowed bonds and a lack of exposure to Puerto Rico obligations. Laggards during the reporting period included revenue bonds backed by industrial development projects, particularly those involving the energy industry. Floating-rate notes also underperformed market averages when interest rates declined. A More Cautious Investment Posture As of the end of the reporting period, we have remained optimistic about the long-term prospects of the municipal bond market as the U.S. economy has continued to grow and municipal credit quality generally has remained strong. Yet, we are aware of potential risks in the current environment, including the likelihood of rising short-term rates, currently narrow yield differences along the market’s credit-quality spectrum, and the possibility that new issuance could increase if states borrow to fund needed infrastructure improvements. Therefore, we have adopted a somewhat more defensive investment posture, with a greater emphasis on higher-quality securities and underweighted exposure to shorter-term securities that could be hurt by rising short-term interest rates. On the other hand, we have maintained the fund’s relatively long average duration and a bias toward revenue bonds in an effort to capture more competitive yields. September 15, 2016 Bonds are subject generally to interest-rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bond funds involve increased credit and liquidity risk compared with higher-quality bond funds. Below-investment-grade bonds are considered speculative as to the continuing ability of an issuer to make interest payments and repay principal. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the fund’s other investments. Auction-rate securities include preferred shares of closed-end funds, long-term debt issued by municipalities, and many other taxable and tax-exempt issuers. The dividend rates on these securities generally reset through bank-managed auctions periodically, including periods ranging from 7 days to 35 days. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 Source: Lipper Inc. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Bloomberg Barclays U.S. Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Municipal Bond Fund and the Bloomberg Barclays U.S. Municipal Bond Index Average Annual Total Returns as of 8/31/16 1 Year 5 Years 10 Years Fund 7.32% 5.11% 4.28% Bloomberg Barclays U.S.
